Upon consideration of the factors previously outlined by this court in Stolpiec v Wiener (100 AD2d 931), we conclude that the court did not improvidently exercise its discretion in refusing to vacate the default entered against the defendants (see also, La Buda v Brookhaven Mem. Hosp. Med. Center, 98 *574AD2d 711, affd 62 NY2d 1014). We note that the plaintiff has clearly established that the defendants’ repeated refusal to comply with her discovery demands and court orders directing disclosure was willful and contumacious, thereby justifying the court’s order striking their answer (see, CPLR 3126; Chase Manhattan Bank v Abad, 131 AD2d 312; Perritt v Smithtown Gen. Hosp., 122 AD2d 256, lv dismissed 68 NY2d 997; Henderson v Stilwell, 116 AD2d 861). Weinstein, J. P., Rubin, Spatt and Sullivan, JJ., concur.